Montgomery, Judge.
This was an attempt by a factor to recover from his consignor expenses incurred and remittances made, on account of goods consigned to him for sale. He had been sued in another State for the price of the goods, and there pleaded that he had fully accounted and paid for the goods. These issues were found against him. One item of the claim in the attachment suit was a bureau sold to the defendant for $20, after the foreign suit had been commenced. To the attachment suit former recovery was pleaded, and the record of the foreign judgment offered in evidence. It was also objected that plaintiff in attachment had not paid taxes on his claim, (it being founded on a contract entered into before June, 1865,) and the jury, to whom an issue made on this point was referred, so found.
1. We think the former recovery was well pleaded in estopel. The suit is evidently for amounts set up in the former suit by way of defense, and which the present plaintiff, and then defendant, failed to prove on the trial. He is, of course, entitled to recover the price of the bureau sold to defendant, after the commencement of the former suit.
2. We doubt if he was obliged to pay taxes on an open account, due him by a non-resident on a debt founded on a contract made before June, 1865. It is, however,-not necessary to decide that question.
We affirm the judgment of the Court below, provided -defendant in error will confess judgment to the plaintiff in *330the ease for $20, the price of the bureau sold in 1866. Otherwise, the judgment to be reversed.
Our judgment upon the more important issues presented, is stated in the head-notes.